Citation Nr: 1200783	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from March 17, 2003, to November 26, 2007.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after November 27, 2007.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision granted service connection for PTSD and assigned a 30 percent disability evaluation effective from March 17, 2003.

During the pendency of this appeal, the RO issued a rating decision in February 2008 in which the Veteran's evaluation for PTSD was increased to 50 percent effective from November 27, 2007.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Because the 50 percent disability evaluation does not represent the maximum rating available for the Veteran's PTSD, the issue remains in appellate status. 

A hearing was held on July 13, 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  At that time, the Board determined that a TDIU claim had been reasonably raised by the record, and was properly considered part and parcel to the Veteran's claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the RO last adjudicated these claims in a March 2011 supplemental statement of the case (SSOC).  In September 2011, the RO associated additional VA clinical records with the claims folder.  The RO did not readjudicate these claims based upon their assessment that these records were not relevant to the claims on appeal.  The Board, on review of these documents, finds that these records do not contain any relevant favorable or unfavorable evidence for consideration in this case.  As such, the Board finds that formal RO review of this evidence in an SSOC is not required.  See 38 C.F.R. § 19.31(b)(1).


FINDINGS OF FACT

1.  For the time period from March 17, 2003, to November 26, 2007, the Veteran's PTSD was primarily manifested by disturbance of mood, affect, and sleep most consistent with occupational and social impairment resulting in an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  He was otherwise generally functioning satisfactorily with routine behavior, self-care, and no significant impairment of thought process, speech, memory, judgment, abstract thinking, or panic attacks.

2.  For the time period since November 27, 2007, the Veteran's PTSD is not shown to have resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, or thinking due to symptoms such as suicidal ideation, obsessional rituals interfering with routine activities, impairment of speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

3.  The Veteran's service-connected PTSD, tinnitus, and residuals of a left finger fracture do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  For the time period from March 17, 2003, to November 26, 2007, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  For the time period since November 27, 2007, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011).

3.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially argues that he is entitled to higher initial disability ratings for his service-connected PTSD than awarded by the RO.  He also argues that his service-connected disabilities, which also include tinnitus and residuals of left ring finger fracture, render him unable to obtain and maintain substantially gainful employment.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that a November 2007 VA Compensation and Pension (C&P) report reflects the opinion that the Veteran's alcohol dependence was seen as secondary to PTSD.  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.10 , which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  With respect to extraschedular consideration under 38 C.F.R. § 4.16(b), the issue involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282   (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in VA's regulations, competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

Historically, the Veteran had a period of active duty from November 1969 to November 1989.  In a stressor statement received in July 2004, the Veteran alleged witnessing the crash of a C-9A Nightingale in September 1971 which he thought was returning from Vietnam loaded with dead and wounded soldiers.  He reported that, after this accident, he experienced recurrent nightmares with increased alcohol consumption.  Following his military service, the Veteran described an inability to work for other people as well as an inability to handle stress.  He had owned a printing business, but his partner depleted the funds requiring him to use retirement funds to run the business.  He ended that business for financial reasons.  The Veteran otherwise described himself as a loner who did not associate with others.  He became anxious around other people and avoided the public by eating at home and shopping late at night.  His problems were exacerbated by the Murrah building explosion and then the events of 9/11 at which time he first sought psychiatric treatment.

Notably, the Veteran's accepted PTSD stressor involves witnessing the crash of a C-9A Nightingale flight in September 1971.  This plane crash landed near Scott Air Force Base while on a training mission and killed three individuals.  See History of the C-9A Nightingale submitted by the Veteran in July 2004. 

The Veteran's service treatment records (STRs) reflect an evaluation for excessive alcohol intake in March 1980.  Otherwise, there is no lay or medical evidence of psychiatric impairment.  The Veteran specifically denied symptoms, such as frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort on his September 1989 retirement examination.

The Veteran's service personnel records (SPRs) essentially reflect outstanding supervisory evaluations.  His military duties included pavements maintenance wherein he supervised repair crews and trained new personnel.  He was described as having an ability to promote harmony among personnel at all levels and producing work of the highest caliber.  

The Veteran was first seen in the VA clinical setting in 2003, reporting flashback symptoms of a crashed plane in the Vietnam War.  In particular, he reported reexperiencing of the "sights, sounds, and smell of the same Vietnam event" describing the experience as actually being there.  He also reported nightmares occurring one to two times per week, insomnia with sleep limited to two to three hours, depression, and use of alcohol two to four times per week with six beers at a time.  He asserted that his nightmares and flashbacks were impairing his daily functioning by making him tired and uneager to work.  On mental status examination, the Veteran was described as being casually dressed, alert, oriented, and cooperative.  His speech was clear, his affect was labile, and his mood was depressed.  There were no hallucinations, delusions, or active suicidal/homicidal ideations.  The examiner offered an impression of alcohol abuse and PTSD-like symptoms.  A GAF score of 60 was assigned.  The Veteran was prescribed an anti-depressant medication.

The Veteran began monthly counseling sessions at the Vet Center in June 2003.  At that time, the Veteran reported being a self-employed printer who could pretty much dictate his schedule to accommodate counseling sessions.  Thereafter, he described limiting his clientele because he had a tendency to be taken advantage of.  He reported having some female friends, but none with whom he was intimate.  He endorsed symptoms of depression, sleep difficulty, and social isolation.  He engaged in activities such as helping an elderly friend with firewood.  In September 2003 and October 2003, he reported not performing any printwork partially attributable to not getting paid and partly due to people taking advantage of him.  Nevertheless, he was working on selling firewood in December 2003, and in January 2004, he reported working on printing jobs.

A February 2004 VA clinical evaluation included the Veteran's report of monthly or less use of alcohol in the past year which typically involved one to two drinks.  The Veteran denied having six or more drinks on one occasion in the past year.

A March 2004 Vet Center record included the Veteran's report of having a couple of nights with bad sleep due to early awakening with an inability to return to sleep.  He reported not being able to shut down his mind.  In April 2004, the Veteran reported keeping busy utilizing his tractor for yard work.  Later that month, he reported that tractor problems had prevented him from making money.  He described contemplating marriage.

A May 2004 VA clinic record noted that the Veteran reported having no nightmares with use of Celexa and Trazodone.  

The Veteran's records from the Vet Center show that, in May and June 2004, the Veteran described interpersonal conflicts of people using him.  In July 2004, he complained of a hangover effect from using Trazadone.  He performed some tractor work from July to October 2004.  In October 2004, he described making unsuccessful overtures to a female friend.  In December 2004, the Veteran was described as making gradual success in overcoming depression through activity.  In February 2005, the Veteran reported returning from a visit to his parents and other relations in another state.

A March 2005 VA clinical record noted that the Veteran quit the use of Celexa and Trazodone due to drowsiness side-effects.  He described mild depressive symptoms and PTSD.  He denied suicidal ideations.  He was drinking one to two six-packs of beer per month.

An extensive VA mental health triage examination in March 2005 included the Veteran's report of sleep difficulty with night sweats, tossing, and turning.  He lived alone and preferred to stay to himself.  He owned a tractor and made some additional money brush hogging when he felt like working.  He stayed mostly at home having no friends or family, but he did go to the VFW "regularly."  He used to own a printing business which he stopped after 9/11 due to an exacerbation of his nightmares, intrusive thoughts, and inability to manage stress.  He had difficulty with alcohol, typically drinking one to two beers almost every day.  He had stopped taking Trazadone and Citalopram due to side effects.  On mental status examination, the Veteran was casually dressed and groomed.  He was alert and oriented.  He was cooperative during the interview, but somewhat defensive and hostile particularly involving his VA experiences.  He had adequate judgment and insight.  There were no current suicidal or homicidal ideations.

A March 2005 Vet Center record included the Veteran's report of purchasing a more reliable truck to transport his tractor.  It was noted that the Veteran was taking more control of his life and that his roommate "helps him get out more."  Thereafter, the Veteran reported performing brush hogging jobs which were partly slow due to rain.  He also he had 160 tomato plants in cultivation.  He was reported as doing okay on several visitations, having managed some situational stress by walking out instead of acting in anger and having a roommate who helped to keep him energized.  During the next month, his depression was noted as being stable, as evidenced by his activity level, which included some brush hogging jobs and selling a few tomatoes.  

A May 2005 VA mental health triage examination report noted that the Veteran experienced depression inadequately treated with medications.  At that time, the Veteran described having a good appetite with no acute mood changes.  His sleep was inconsistent ranging from 8 to 10 hours to only a few hours with no trigger or stressor as a reason for lack of sleep.  He stayed home by himself most days.  He socialized at the VFW once a week and worked outside daily.  He reported drinking 5 to 6 beers a week at the VFW, but his initial survey reflected a 9 on alcohol intake.  On mental status examination, the Veteran was well-groomed.  He was alert and oriented, and his insight and judgment were fair.  His thought process was clear and coherent, and his mood was appropriate.

An August 2005 Vet Center record noted that the Veteran continued to perform some tractor jobs with a discussion that the Veteran had not been charging enough for his services.  In September 2005, he seemed to be stuck not doing much activity.

On his initial VA examination in October 2005, the Veteran reported impaired sleeping of 2 to 3 hours with awakening as many as 25 times a night.  He had nightmares which occurred 2 to 3 times per week from which he awoke tense, sweaty, and cold.  He also had daily intrusive thoughts which upset him and rendered his emotions dysphoric for an hour or more.  He avoided talking about his stressor events, news broadcasts about similar events, and crowds in general.

The Veteran reported feeling separate and distant from people a good deal of the time with difficulty over the years in forming close emotional connections.  Generally, he felt nervous, on edge, irritable, and short-tempered.  He had difficulty dealing with people, was vigilant of his environment, and pre-located exits to buildings.  He was uncertain if he responded to sharp or loud noises behind him, but would turn around real quick if someone tapped him on his shoulder.  He had considerable problems with depression, wherein he tended to close himself off from others.  He had low energy, got down on himself, and felt bad.  He had experienced suicidal ideations at different times of his life.  The Veteran described having a history of excessive alcohol use which was "now manageable."  He had been attending therapy once a month at the Vet Center.

The Veteran lived at his own house and had been separated from his wife for many years.  He spent most of his time at home and initially reported that he did "nothing."  However, on further examination, the Veteran described watching television, paying his bills, and taking care of his personal hygiene without great difficulty.  He read, but became easily frustrated.  He bought groceries at night to avoid people.  He visited his parents, who lived out of state, about once a year.  He described having no friends although he had some "acquaintances."  He denied engaging in any external social activities.

The Veteran further reported having been self-employed in a printing business for a number of years following his release from service.  He described his irritability and short temper as affecting his work.  As a result, he lost a lot of customers and discontinued work in 2001 or 2002.  Thereafter, the Veteran bought himself a tractor and performed occasional hogging jobs earning approximately $2000 to $3000 a year, which was estimated as approximately 10 percent of a normal full time job.

On mental status examination, the Veteran was casually and appropriately dressed.  He was oriented.  His mood was slightly down and irritable at first, but he became friendlier during the course of the interview.  He had fairly good short-term memory recalling 21/2 of 4 unrelated words after 5 minutes.  There was no evidence of a thought disorder in the sense of derailment, tangentiality, or circumlocution.  The Veteran had no hallucinations or delusions.  His appetite was okay, and he had partial eye contact throughout the session.  He reported drinking approximately one case of beer per week, which was not interfering with his social functioning or work capacity.  The Veteran performed very well with cognitive testing and showed no impairment of thought process or communication which would have a significant impact on his social functioning or work capacity.  The examiner offered a diagnosis of PTSD with associated depression and poor sleep.  A GAF score of 54 was provided.  The VA examiner otherwise stated that the Veteran's PTSD produced a moderate to considerable degree of dysfunction in his social activities and capacity to work.

In a statement received in February 2006, the Veteran stated that his treating clinician believed his GAF should be scored as a 45 due to his inability to maintain gainful employment.

In pertinent part, a February 2006 Vet Center progress note reported that the Veteran was readying his farm equipment for the spring season.  Otherwise, he was not doing much else except visiting some "friends."  An annual case review later that month indicated that the Veteran was managing his depression by being active with his farm equipment by mowing and tilling for hire.  The Veteran's psychiatric status was described as stable with the opinion that the Veteran would do okay as long as he stayed active.

A May 2006 VA clinical record noted the Veteran's report of drinking alcohol four or more times per week typically having five or six drinks at a time.

A June 2006 Vet Center record included the Veteran's report of doing some odd jobs, but losing interest in activities and becoming frustrated about the claims process.

In July 2006, the Veteran submitted a Social Security Statement reflecting that he did not report any earnings for Social Security Tax purposes since 1989.  The Veteran submitted this document to demonstrate the severity of his PTSD, which he claimed reflected an earned income history of being "nil" since service discharge.

A July 2006 private examiner psychological report recorded a history of the Veteran having sleep impairment and nightmares since an in-service stressor.  He reported first drinking beer during active service to relieve stress and being angry and unable to deal with people since military service.  The Veteran's post-service employment involved several failed businesses and basically just doing brush hog work.  The Veteran denied having current hobbies and reported just sitting around all day doing nothing.  He reported being depressed and irritable at least 80 to 90 percent of the time.  He stayed away from people because they irritated him.  He also described being anxious, angry, and yelling at his customers when he owned his own business.  He felt sad a great deal of the time.

The Veteran further described chronic problems with sleeping, being moody and angry for no reason, having trouble paying attention, being nervous and jumpy, having feelings too strong to handle, being less interested in hobbies, and feeling cut off from people other than his parents.  He lost his train of thought when communicating with people.  He had recurring nightmares of his stressor event.  He drank on occasion, but had cut back as his anti-depressant medication helped him to cope.  He awoke approximately 20 to 25 times per night.  The Veteran described being highly vigilant, having night sweats, being tense, and dozing off during daytime hours, and he had intrusive thoughts.  He initially sought counseling because he could not deal with life any longer.  He had past suicide thoughts, but had talked himself out of it.  The Veteran reported difficulty with even going to the grocery store and became frustrated with the conduct of others.  He was emphatic that he did not like to interact with people.

On psychological testing, the Veteran's test results were indicative of slightly suspicious impairment of abstract reasoning abilities, significant levels of depression, mild levels of anxiety, having a pessimistic and hopeless outlook on life, chronic delayed onset PTSD, significant alcohol abuse issues, and significant levels of depression and feelings of hopelessness.  The problem checklist indicated that the Veteran experienced the following: concentration and emotional difficulties; repetitive thoughts; being tired; having no energy; forgetfulness; nightmares; chronic unhappiness; an inability to enjoy life; feeling out of control; being afraid of hurting another; health concerns; poor eating habits; insufficient exercise; being unable to sleep; and, having to take medicine.

The examiner concluded that the Veteran suffered from the vicissitudes of PTSD on a chronic basis as well as recurrent major depression causing problems in work/occupations and social isolation and leading to a solitary existence.  The examiner assigned a GAF score of 50.

An August 2006 Vet Center progress record noted that the Veteran had been able to manage his depression through activity such as yard work with the tractor and brush hogging.  He was described as having an overall low to moderate level of functioning with self-esteem and stress management issues.  In September 2006, the Veteran reported having difficulty with night sweats, sleeping, and dealing with stressful situations.

In September 2006, the Veteran submitted a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) wherein he listed having his own company named Midwest Publications from 1990 to September 11, 2001.  He reported working 30 hours per week performing duties such as desktop design, pre-press work, pressman, and all other work dealing with printing.  The amount earned was reported as "UNKNOWN."

An October 2006 Vet Center record noted that the Veteran was assisting with a VFW event involving food donations.

In October 2006, the Veteran submitted a VA Form 21-8940 (Veteran Application for Increased Compensation Based on Unemployability) wherein he reported last working full-time in 1989 and becoming too disabled to work on September 11, 2001.  He reported that the most he had earned in one year was $60,000 in 1995, when he owned Midwest Publications.  From 1990 to September 11, 2001, the Veteran claimed to have worked 30 hours per week at Midwest Publications with highest gross earnings of $5,000 per month.  From 2003 until the present, he worked approximately 10 hours per week performing tractor work.  His highest gross earnings per month were reportedly $800.

A November 2006 Vet Center progress note reflected the Veteran's report of not doing much activity.  His sleep was described as "off & on."  In January 2007, he was working on his truck and assisting the VFW in a charity project.  He reported not doing much in February 2007 other than planning for upcoming spring gardening and mowing.  In March 2007, the Veteran reported some increase in energy which was attributed to the start of the spring season.  At that time, the Veteran reported "pretty good involvement" with the VFW.

An April 2007 VA clinical record noted a positive PTSD screening examination.  The Veteran declined mental health treatment.

A May 2007 Vet Center record included the Veteran's report that a client had bounced a $100 check for mowing services provided.  He was not doing much else, but he described involvement with the VFW charity project.  In June 2007, the Veteran described a curtailment of his mowing activities to some extent, but also reported continued volunteer activities with the VFW.  In July 2007, the Veteran reported not doing too much partly due to the rain.  In September 2007, the Veteran described being "up & down" emotionally.  He was not doing much as the rain was getting in the way of his tractor work.  In October 2007, the reported not doing too much with himself.  He had one mowing job that evening.  He was also volunteering "some" with the VFW.

An October 2007 VA clinical record generally observed that the Veteran was well-groomed, pleasant, and cooperative.

A November 9, 2007, Vet Center progress note reflected the Veteran's report of being sucker punched while acting as the Duty Officer at the VFW.  He reported trying to get a banned member to leave and, when asking the bartender to call the police, he was hit by the banned member.  The Veteran also reported that his roommate had gone to the Philippines with friends, which provided some space for him to relax.  However, he was still having sleeping difficulties.  The Veteran also reported winterizing his equipment and not having any big jobs.

A November 15, 2007, Vet Center progress note described the Veteran as manifesting periodic nightmares and intrusive thoughts of his in-service stressor.  The examiner was dealing with the Veteran's periodic depression by encouraging the use of his equipment to contract some lawn and garden work.

On November 27, 2007, the Veteran underwent additional VA examination.  The examiner reported that the claims folder was reviewed prior to the examination.  At this time, the Veteran was described as having recurrent nightmares, poor sleep and intrusive thoughts of his inservice stressor.  He awoke from nightmares, which occurred five to six times per week, somewhat disoriented and frightened.  He had continued problems with depression with decreased energy and motivation.  He had suicidal ideations some of the time.  He got down on himself and did not enjoy much in life.  He avoided reminders of his stressor experience.  He continued to have very great difficulty with close emotional ties and felt distant and separate from other people.  He was irritable and did not socialize with many people, partly to avoid unpleasant interactions.  He startled pretty easily and was vigilant of his circumstances while in the public and at home.  He tended to shop at three or four in the morning to avoid contact with the public.  He attended monthly counseling sessions at the Vet Center.

The Veteran reported having hardly any people in his life.  His family lived in another state, and he visited once per year.  He described sitting at home doing "pretty much nothing," otherwise described as watching a little television, housework when he gets around to it, and a little bit of reading.  He did not engage in any social activities.  He had been doing some brush hog work for the last several years, but each year the amount of work performed reportedly decreased.  In the last year, he performed less than $1000 worth of brush hogging work.  He took Trazadone to help with sleep, which did not help very much.  His dose was recently increased.  Prior trials with anti-depressants were ineffective.

On mental status examination, the Veteran was looking down and away throughout the entire examination which represented a significant change in demeanor since the examination two years earlier.  He was oriented x 4.  He had fair short-term memory recall demonstrating some difficulty registering words immediately.  There was no evidence of thought disorder in the sense of derailment, tangentiality, or circumlocution.  It was noted that the Veteran tended to give very brief one word or short phrase answers and volunteered little, if any, information.  He was not having hallucinations or delusions.  His sleep was poor involving only a couple of hours per night.  He napped sometimes, but not often.  He was currently drinking more alcohol than before, which was up from a case per week to approximately 6 to 12 beers per day.  The examiner, who deemed the alcohol use secondary to PTSD, opined that the extent of alcohol use was contributing to the Veteran's overall poorer level of functioning.

The Veteran's cognitive functioning and communication skills were deemed adequate, but decreased since the last examination due to poorer concentration and calculation difficulties.  The VA examiner stated that the Veteran's tendency with very limited verbalizations would have a negative impact on his social functioning and on his capacity to engage in work activities.  Overall, the VA examiner diagnosed PTSD with depression and poor sleep, and a GAF score of 50 was assigned.  The examiner noted that the Veteran demonstrated increasing impairment in work capacity such that the current work capacity was seen as considerably to severely limited.  The examiner also provided the following discussion:

This veteran is examined today for post-traumatic stress disorder.  He is currently 30% service-connected for this disorder.  He has had no periods of remission since his last examination.  On a number of aspects of his PTSD he has shown increases in symptom intensity and decreases in functioning.  He is having nightmares at an increasing rate.  His depression is worse than it was a couple of years ago.  His sleep is somewhat poorer.  His overall cognitive functioning is also down compared to two years ago.  Overall, in the opinion of this examiner, the veteran's PTSD has now progressed to the point where it produces considerable to [severe] dysfunction in terms of social and work capacities.

The veteran is able to manage his basic activities of daily living such as ... his personal hygiene and dressing and feeding himself, although he does these with some difficulty and at a reduced level compared to his last examination.  His substance abuse issues have re-emerged, and now the issues are of some concern for the veteran, and as mentioned, the substance abuse, namely alcohol dependence, is seen as secondary to this PTSD.  The veteran also as noted above is employed at less than 10% of his ordinary working capacity.

No mental disorders other than those mentioned above were found in the exam today.

A December 2007 VA clinical record indicated that the Veteran was prescribed Citalopram for depression.

A December 2007 Vet Center progress record noted that the Veteran's involvement in the VFW was an overall positive activity, as it gave him something to do.  He continued to have disrupted sleep despite use of Trazadone.  His friend was in the Philippines, which gave him some additional space at home.  In January 2008, the Veteran reported doing some managing of the bar at the VFW.  This reminded him of his prior restaurant business which had been bought out by a hotel.  He continued to have disrupted sleep and experienced a "hangover" effect with Trazadone.  He also reported having too many drinks at a VFW outing requiring him to be driven home by a designated driver.  The examiner commented that the Veteran's alcohol (ETOH) use was "a new twist for him."  In February 2008, the Veteran reported not doing much due to the weather.  He described being banned from the VFW where he had been "spending [a] lot of time lately volunteering" at the bar.  In March 2008, the Veteran indicated that he was not going to advertise for yardwork in the upcoming year due to the increased costs of fuel.  He considered his non-affiliation with the VFW a good thing, as it would free up some of his time.

A March 2008 VA clinical record noted the Veteran's report of weekly alcohol binges.  He was otherwise described as well-groomed, pleasant, and cooperative.  In April 2008, the Veteran reported drinking 12 beers per day.  However, in June 2008, the Veteran reported "NEVER" to drinking six or more drinks on one occasion in the past year.

A July 2008 Vet Center record included the Veteran's description of hanging out with a friend, as well as his report of an ability to interact on a one-on-one basis.  His energy level was described as "pretty good."  In August 2008, the Veteran reported having disrupted sleep with nightmares and had a lower energy level than desired.  He described drinking beer for sleep "& also socializing @ local bar."  In September 2008, the Veteran was not doing much other than spending some time socializing at a bar.

A September 2008 VA clinical record noted the Veteran's report of PTSD flares during that month, which was the anniversary month of his stressor.

An October 2008 Vet Center record included the Veteran's report that his roommate was moving to another area.  The examiner noted that the Veteran seemed energized to have his space back.  In December 2008, the Veteran reported that a trip to visit his parents for Thanksgiving was pretty good overall other than witnessing his father struggle with physical impairment.  He described returning to the VFW, in part, to socialize with other veteran acquaintances.

A January 2009 Vet Center progress record noted that the Veteran was experiencing a quandary as to whether to let his friend's girlfriend and infant move in with him.  He also reported traveling to Oklahoma City to visit a bar owned by a friend.  Later that month, an annual review included the Veteran's report of sleep being "periodically" interrupted with images of the dead.  The clinician encouraged the Veteran to become more active in utilizing his farm equipment for hire.  In February 2009, the Veteran reported continued sleep disruption.  He also described planning to buy a female friend a Valentine that day.  The examiner noted that the Veteran seemed energized by involvement with a female friend.  In March 2009, he reported assisting a female friend who had a domestic altercation with her fiancé.  He also described moderate alcohol use.  In May 2009, the Veteran described a recent "good" trip visiting his ex-roommate.  He also reported taking his car back from a female friend he believed was taking advantage of him.  In June 2009, the Veteran reported a complete severing of ties with his female friend.  He also described an episode of becoming overheated while brush hogging.  He otherwise described himself as feeling "dead inside" like "solid stone."  In August 2009, the Veteran described a trip to see his parents wherein he experienced a strange skin condition and had a spike in his blood sugar levels.  He also described bailing out a female friend who had been charged with public drunkenness.  In September 2009, the Veteran reported an attempt to cut back on beer consumption and looking into possibility of joining a health club.  He still experienced disrupted sleep.  In October 2009, the Veteran described early awakening at 2:30 am.  He was unsure of the cause, but noted an inability to shut down his mind.  He had put off self-improvement activities due to upcoming bills.  He also described a struggle to control his diabetes.  The Veteran continued to report disrupted sleep in December 2009, which was partially helped with Trazadone use.  He was also reducing his beer consumption in an attempt to manage his diabetes.  His activities included shooting pool and drinking with friends.

A March 2010 Vet Center progress note indicated that the Veteran was still having some sleep difficulty.  He was getting some pleasure going to the city and participating in pool tournaments.  In April 2010, the Veteran reported being awake since 3 AM with an inability to fall back asleep.  He recently obtained a pet.  In May 2010, he reported being enrolled in recreational therapy at VA in an effort to lose weight to control diabetes.  He reported feeling better about himself in June 2010, as a result of weight loss attributed to his exercise program.

At his hearing in July 2010, the Veteran testified to retiring from 20 years of civil engineer duties in 1989.  Prior to the stressor, the Veteran described himself as outgoing and productive.  After service, he ran a restaurant business that failed.  He then started his own printing business, which failed after an exacerbation of PTSD symptoms since the bombing of the Murrah Building and events of 9/11.  He first sought counseling at the Vet Center a little after the events of 9/11.  He had been prescribed sleeping medications which, if taken, caused him to sleep until 3 PM.  As he had to take medications again at 8 PM, he was only left a 5 hour period for activity.  He could not sleep without medication.  

The Veteran denied having any friends, although he had some in the past.  He had separated from his spouse in 1983 and had not remarried.  He had no children or significant others.  He only talked to his parents whom he attempted to visit once a year.  He lived in a house accompanied by a dog.  He could no longer perform activities such as gardening due to a photosensitive skin disorder.  His activities were limited to computer games, some reading, and some television watching.  He was able to take care of himself.  He liked to drive, but became stressed with the way people drove.  He usually shopped for groceries at two or three in the morning due to an inability to sleep and to avoid crowds.  He denied having current panic attacks or harmful thoughts.  He described symptoms of depression and irritability.  He usually kept the house dark by covering the windows with blankets, and he locked all of the doors and windows.  He stopped being involved in VFW activities after being struck by another veteran.  His only social outlet consisted of playing pool on Wednesday nights with seven other individuals.  He had recently started attending a gym at VA twice per week.  He had periods of up to two weeks where he did not leave the house.  The Veteran did not feel capable of employment due to PTSD.  He had previously applied for disability benefits with the Social Security Administration, but had been denied for lack of sufficient payment into the system.  He thought that his symptoms had remained the same since his last VA examination.

A July 2010 Vet Center progress note documented the Veteran's report of having a fall-out with a long-term friend who he felt had berated him.  In August 2010, the Veteran reported having overall feeling better about himself working out three days a week.  In October 2010, the Veteran stated that he continued to work out and lose weight.  It was noted that the Veteran was more positive than he had been in a long time.

In November 2010, the Veteran underwent an additional VA examination with the benefit of review of his claims folder.  At that time, the Veteran reported nightmares which occurred four to five times per week with ongoing night sweats almost every night.  At times, he would get out of bed at 3 AM and visit the coffee shop.  He was easily awakened by sounds and avoided sleep due to dreaming of traumatic events.  He experienced flashbacks, but was unsure of the frequency.  The Veteran described staying home most of the time, except for his VA appointments, gym workouts three times per week, playing pool once a week with a friend, and going to the VFW.  He had decreased his visits to the VFW to avoid drinking as often.  He denied periods of remission.  He only took his prescribed amnitriptyline three times a week.  

The Veteran reported living alone with no significant relationships since service.  He spent most of his time alone and was socially isolated, unless he went to the VFW, the VA gym, VA appointments, or the Vet Center.  He had acquaintances who were mostly veterans, but he was not close to these individuals.  He played pool weekly with an old friend, and he visited his parents once a year.  He had no relations with his sister and brother.  Overall, the Veteran reported that his social functioning had not changed since his last examination.  The Veteran also reported performing brush hog work up until one year ago, when he could no longer perform this activity due to a photosensitive skin disorder.  He was able to maintain personal hygiene in addition to the basic activities of daily living.  Overall, the Veteran's occupational functioning had not changed since his last VA examination.

On mental status examination, the Veteran presented as casually dressed wearing soiled clothing and having poor personal hygiene.  He was oriented x 4, and his memory, attention, and concentration were within normal limits.  His primary complaints about memory were misplacing objects.  He endorsed poor sleep and poor appetite.  He denied being suicidal or homicidal ideation, but reported that he would not mind if someone ran him over with a truck.  His affect appeared restricted, and his mood appeared depressed throughout the examination.  He was initially mildly defensive, but a rapport was established.  The Veteran showed no signs of a thought disorder in terms of derailment, tangentiality, or circumlocution.  He denied hallucinations or delusions.  There was no inappropriate behavior except for excessive alcohol use, and there was no impairment of thought process or communication during the examination.  He currently drank 10 to 20 beers in one sitting twice a week as opposed to his previous daily use.  

Overall, the VA examiner diagnosed moderate PTSD with depression and alcohol use.  A GAF score of 55 was assigned.  The examiner also offered the following summary:

The diagnosis of PTSD, moderate continues to be consistent with the DSM-IV diagnostic criteria in support of the findings of this examination.  The Veteran continues to be manifested by ongoing recurrent nightmares of his traumatic event.  He avoids thoughts, feelings, and conversations associated with the trauma.  He also has diminished participation in significant activities.  Other symptoms of persistent avoidance includes ongoing detachment from others.  Persistent symptoms of increased arousal include poor sleep, and recurrent distressing dreams.  Additionally, the Veteran has depression, which is considered secondary to PTSD.  He feels depressed everyday, poor appetite and insomnia.  The Veteran was also given the diagnosis of Alcohol Abuse given his excessive intake of alcohol in spite of having diabetes.  The Veteran did reduce the frequency of his alcohol abuse to 2 days per week but it is still in excess.  No other mental disorders were found.  Post military stressors include unemployment and limited social support.

The Veteran has moderate impairment with respect to social functioning.  He gets along with people that he knows as acquaintances, but keeps everyone at a distance.  He is estranged from his younger brother and has a very distant relationship with his other siblings.  Although he spends alot of time alone, he does spend some leisure time doing social activities.  He also has had no significant relationships since his divorce in 1971.  With respect to occupational functioning, the Veteran is primarily not working because of his shoulder surgery.  The brush hog job worked good for him because he worked alone.  The Veteran's problems with avoidance coupled with his need to be distant and away from other people, would impair his occupational functioning to a considerable degree.

In this examiner's opinion, the Veteran continues to have moderate symptoms of PTSD as mentioned above.  The effects of the Veteran's PTSD and alcohol abuse, social and occupational impairment can not be del[ineated].  However, the Veteran's alcohol abuse more likely than not has impacted his overall functioning along with PTSD.  The Veteran's social and occupational functioning has not changed since the last exam. 

Thereafter, a November 2010 Vet Center record noted the Veteran's complaint that the November 2010 VA examiner did not have his claims folder for review prior to the interview.  Otherwise, he was working out and decreasing his beer consumption.  The examiner offered an assessment of "[d]oing fine."  

A December 2010 VA clinical record noted that the Veteran's depression/PTSD was controlled on Citalopram.  He was described as well-groomed, pleasant, cooperative, alert, oriented x 4, and having a normal affect.

Additional evidence for consideration includes argument offered by the Veteran's attorney.  She has contended that the criteria for a 30 percent rating under DC 9411 contemplate "mild" PTSD, which is not consistent with the medical finding of at least "moderate" PTSD.  With respect to TDIU, she has argued that the 30 percent criteria of an intermittent ability to perform an occupational task in itself indicates an inability to sustain employment, as it would lead to a veteran being fired.  It is also explained that the Veteran's failure to pay taxes into the Social Security System since 1990, even in years when he earned $60,000, is explained by the fact that these were business earnings that were completely offset by paid expenses, including a refinancing of his home.  His attorney has also asserted that a GAF score of 50 is consistent with being unemployable.


Schedular Rating - PTSD

      A.  Time period from March 17, 2003, to November 26, 2007

Applying the criteria to the facts of this case, the Board finds that an initial rating greater than 30 percent for PTSD is not warranted for any period of time from March 17, 2003, to November 26, 2007.  In this respect, the competent and credible lay and medical evidence establishes that the Veteran's PTSD was primarily manifested by disturbance of mood, affect, and sleep most consistent with occupational and social impairment resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was otherwise generally functioning satisfactorily with routine behavior, self-care, and no significant impairment of thought process, speech, memory, judgment, abstract thinking, or panic attacks. 

The medical evaluations of the Veteran during this time period clearly demonstrate PTSD manifested by impairment of mood, affect, motivation, and sleep.  There is conflicting evidence, however, regarding the severity of these symptoms.  

For example, a March 2005 clinical record noted that the Veteran described "mild" depressive symptoms while a mental health triage examination that same month reflected his report of considerable depression.  

Similarly, the Veteran's Vet Center records essentially maintain a monthly summary of his activity levels which varied but included engaging in activities such as helping an elderly friend with firewood, performing for profit work in printing and tractoring, spending time with his roommate, cultivating 160 tomato plants, attending VFW functions, visiting "friends," and performing charity work.  Clearly, this level of activity is greater than his report of doing "nothing" with his free time to a VA examiner in 2005 and a private psychologist in 2006.

In addition, the extent of the Veteran's sleep impairment was not clearly established.  For example, in October 2005, the Veteran reported having considerable impairment of sleep limited to two to three hours with early awakening and having nightmares two to three times per week.  However, a March 2004 Vet Center record recorded a complaint of a "couple of nights" of bad sleep due to an inability to shut down his mind.  A May 2005 VA clinic record reflected his description of variable sleep ranging from 8 to 10 hours to only a few hours with no known trigger.

In any event, the Board observes that the criteria for a 30 percent rating under DC 9411 specifically contemplate disability resulting in impairment of mood, affect, motivation, and sleep.  As such, his current evaluation for this time period already compensates the Veteran for such symptomatology.  

Under DC 9411, disturbances of affect, motivation and mood are also listed as examples supporting a 50 percent rating.  However, the Veteran does not manifest a multitude of examples listed to support a 50 percent rating under DC 9411.  For example, there is no lay or medical description of circumstantial, circumlocutory, or stereotyped speech during this time period.  The Veteran did not report panic attacks.  There was also no lay or medical evidence of personal hygiene issues.  He had no active suicidal or homicidal ideations.

The Board also finds no significant credible lay or medical evidence that the Veteran experienced difficulty in understanding complex commands or had impairment of memory, judgment, or abstract thinking.  For example, mental status examinations in the VA clinical setting in 2003, March 2005, and October 2007, as well as the October 2005 VA examination, found no impairment of orientation or a thought disorder.  The Veteran's memory was described as fairly good.  Notably, the October 2005 VA examiner expressly stated that the Veteran showed no impairment of thought process or communication which would have a significant impact with his social functioning or work capacity.

The record does include the results from psychological testing conducted in July 2006 which reflected test results indicative of impairment involving abstract reasoning, concentration difficulties, and forgetfulness.  However, the results of this psychological testing are derived exclusively from the Veteran's responses to written questions and his self-report of social and industrial impairment.  As addressed more fully below, the Veteran is demonstrated to be an unreliable historian with regard to his social and industrial capabilities.  The overall value of these psychological test results, which rely heavily upon the Veteran's self-report of symptoms and functioning, is greatly outweighed by the actual mental status examinations conducted by the VA clinicians and the October 2005 VA examiner.

The records from the Vet Center do not specifically evaluate the Veteran's capabilities involving memory, judgment, or abstract thinking.  However, no significant concerns were expressed.

The Board also finds significant contradictory evidence from the Veteran himself regarding the extent that his PTSD disability affected his ability to establish and maintain effective work and social relationships.  For example, during a May 2005 VA mental health triage examination, the Veteran primarily described staying home by himself on most days with limited socializing at the VFW.  He had no friends or family.  On VA examination in October 2005, the Veteran initially reported doing "nothing" with his time, but later admitted to activities such as watching television, paying bills, reading, and having some "acquaintances" but no true friends.  On a private psychological examination in July 2006, the Veteran denied having hobbies and reported just sitting around all day doing nothing.  He emphatically denied enjoyment with people interactions.

In contrast, the Vet Center records establish that the Veteran accepted a roommate into his own home from at least July 2006 to October 2008.  The Veteran did not disclose this to the VA clinicians, the VA examiner in October 2005, or the private psychologist in July 2006.  The Veteran did not report any conflict with this roommate to his Vet Center counselor.  Rather, the Vet Center counselor reported in March 2005 that the roommate experience was positive, as it helped the Veteran "get out more."  It is further noted that, after the roommate left in October 2008, the Veteran maintained contact and visited this "friend" at his new home.  Furthermore, these records disclose that the Veteran was contemplating marriage in March 2004 and made an unsuccessful overture to a female friend in October 2004.  VA records in 2003 described the Veteran as having some female friends.

In addition, the Veteran is described as visiting "friends" in February 2006 and performing charity work for the VFW in October 2006.  He also visited his parents on a yearly basis with no report of conflict.  On one occasion, the Veteran described assisting an elderly neighbor with firewood chores.  He also variably described going to the VFW weekly or "regularly."

Thus, while the Veteran does demonstrate some social impairment due to PTSD, the Veteran clearly underreported the extent of his social functioning capabilities to the VA examiner in 2005 and the private psychologist in 2006.  The most credible and consistent statements from the Veteran clearly do not reflect the clinical picture of "social isolation" and "solitary existence" that he provided to the private psychologist in 2006.  Rather, the Veteran demonstrated an ability to establish and maintain effective social relationships, as reflected in his own statements recorded in the Vet Center records.

With respect to industrial activities, the Veteran has submitted a Social Security Statement reflecting that he has not paid any taxes for Social Security purposes since 1989.  In September 2006, the Veteran reported last working in his own printing business on September 11, 2001, with highest gross earnings of $5,000.  He also reported earning approximately $800 per month from performing 10 hours of weekly tractor work since 2003.

Nevertheless, the Veteran's description of work activities and earned income is simply not credible.  In general, the Veteran has alleged a history of losing a restaurant business, as well as his printing business due to PTSD symptomatology, to include an inability to manage stress and deal with customers.  However, a December 2007 Vet Center record reflects the Veteran's report that his prior restaurant business had been bought out by a hotel rather than failed as claimed.  In his July 2004 stressor statement, the Veteran described losing his printing business due to financial reasons, citing his former business partner as depleting the business funds.  Thus, the Veteran has provided inconsistent statements regarding the reasons for his business losses, which tend to impeach the overall credibility of his assertions.

As indicated above, the Veteran alleged last working printing jobs in 2001.  However, his Vet Center records from June 2003 to January 2004 document his self-report that he continued with this business.  In September 2003 and October 2003, the Veteran attributed his lack of printing work to pay issues and not his PTSD symptomatology.  He again reported having printing jobs in January 2004.  Thus, the Veteran has clearly provided contradictory statements regarding his work history which impeach the overall credibility of his assertions.

The Veteran also asserts that his PTSD disability has prevented him from performing substantially gainful employment in his tractor business.  However, the Vet Center records identify other factors, which include mechanical issues with the tractor, the weather, the season, and fuel costs.  At one point, the Veteran had been advertising his services.  He also purchased a more reliable truck to transport his tractor.

The record does disclose that the Veteran was temporarily banned from the VFW as a result of an altercation in November 2007.  However, the Veteran himself has provided variable accounts of the reasons for this altercation alleging being sucker punched when attempting to enforce the club rules to later admitting to some potential fault.  Thus, the actual reason for this altercation is not clear, but the Veteran otherwise did not demonstrate any impairment of judgment or episodes of violence during this time period.

Based upon the entire evidentiary record, the Board finds that the Veteran has generally been an unreliable historian regarding the extent and severity of his PTSD disability.  The Board does not doubt that the Veteran has experienced some mood and motivation issues due to his PTSD.  However, the Veteran has provided unreliable and inconsistent reports regarding the extent of his social and industrial impairment.  In particular, the Veteran's allegations of social isolation, leading a solitary existence. and doing nothing most days are contradicted by monthly visitation progress records from the Vet Center.  Similarly, his alleged reasons for less than full -time employment due to PTSD symptomatology is discredited by his own inconsistent statements regarding the reasons for his lack of income.

With respect to his employment income, the Veteran reports having no net earnings for Social Security tax purposes from 1990 to the present, which is explained on the purported basis that business losses have precluded having any "earned income" under income tax law.  This assertion is not supported by actual income tax return calculations.  Regardless, his reported stoppage of his printing business on September 11, 2001, is also discredited by the monthly visitation progress records from the Vet Center showing printing activities until January 2004.  These monthly visitation records also disclose the Veteran was engaging in for-profit activities, such as selling firewood, cultivating tomatoes, and performing tractor work.

Thus, the credible lay and medical evidence demonstrates that the Veteran does not demonstrate many of the examples which serve to support a 50 percent rating under DC 9411.  Nonetheless, the Board must also look beyond the symptoms listed in VA's general rating formula for mental disorders to determine the appropriate rating in this case.  Mauerhan, 16 Vet. App. 436 (2002).  

In 2003, a VA clinician assessed the Veteran's overall impairment of psychological, social, and occupational functioning as being consistent with mild to moderate in degree as expressed in a GAF score of 60.  The October 2005 VA examiner offered a range of impairment between moderate to considerable in degree, as represented by a GAF score of 54.  The private psychologist in July 2006 offered an assessment of psychological, social, and occupational functioning as being serious in degree, as represented by a GAF score of 50.

Notably, the VA examiner in October 2005 expressly stated that the Veteran showed no impairment of thought process or communication which would have a significant impact with his social functioning or work capacity.  Thus, the factors for consideration involved the Veteran's reported impairment of mood, motivation, affect and social isolation.  As indicated above, the Veteran's statements to the VA examiner regarding the extent of his social and industrial impairment is not credible given his clearly documented reports of social contacts, his engagement in charity activities, his having a roommate without any reported conflicts, and his active solicitation of work within his community.  Thus, in the opinion of the Board, the Veteran's range of functioning is closer in line to moderate impairment as offered by the 2003 clinician (and later by a VA examiner in 2010).

Similarly, the July 2006 private psychologist based the GAF score of 50, in part, upon reliance of the Veteran's self-report of being socially isolated and living a solitary existence, which has been found as untrue.  Thus, this opinion holds little probative weight in support of the claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Additionally, while the Vet Center has not provided GAF scores, an August 2006 progress note observed that the Veteran had an overall low to moderate level of functioning with self-esteem and stress management issues.  This opinion also offers a range of functioning which, overall, is closer to the moderate level of disability when viewed in the context of the entire record.  Notably, in November 2007, this counselor encouraged the Veteran to seek tractor work for hire which reflects an impression that the Veteran was capable of performing the activities of work, including dealing with customers.

In totality, in analyzing all of the factors described above, the Board finds that the credible lay and medical evidence does not support a rating greater than 30 percent for PTSD for any period of time between March 17, 2003, and November 26, 2007, even with consideration of the approximating principles of 38 C.F.R. § 4.7 and the benefit of the doubt rule under 38 C.F.R. § 3.102.

In so finding, the Board acknowledges the Veteran's self-report of PTSD symptomatology which, for the reasons expressed above, is inconsistent and unreliable.  In short, the Board finds that the Veteran has significantly underreported his overall social and industrial capabilities which renders invalid some of the bases for evaluation by the examiners in this case.  The Veteran alleges that his symptoms warrant a GAF score of 45, presumably per the opinion of a clinician.  However, the opinion of the Veteran and the unnamed clinician regarding the overall severity of his PTSD is greatly outweighed by his own statements of much greater functioning as well as the evaluation by the October 2005 VA examiner, who has greater expertise and training than the Veteran in speaking to the medical issues at hand and who has provided an actual examination report disclosing the relevant findings.  Therefore, the claim is denied.


	B.  Time period since November 27, 2007

Applying the criteria to the facts of this case, the Board also finds that an initial rating greater than 50 percent for PTSD is not warranted for any period of time since November 27, 2007.  In this respect, the credible lay and medical evidence does not show that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, or thinking due to symptoms, such as suicidal ideation, obsessional rituals interfering with routine activities, impairment of speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

The medical evaluations of the Veteran during this time period demonstrate a continuation of PTSD symptomatology involving impairment of mood, affect, motivation, and sleep.  A VA examiner in November 2007 found a decrease in the Veteran's overall functioning since the October 2005 examination, primarily due to some difficulty with short-term memory and limited verbalizations due to poorer concentration and calculation difficulties.

The RO found that this decrease in functioning warranted the assignment of a 50 percent disability rating effective to the date of the November 27, 2007, VA examination.  The Board finds that a rating greater than 50 percent is not warranted for any period of time during the appeal period.

In this respect, the evidentiary record reflects no lay or medical evidence that the Veteran experiences obsessional rituals interfering with routine activities; has had intermittently illogical, obscure or irrelevant speech; has had near-continuous panic or depression affecting his ability to function independently, appropriate and effectively; or, has had spatial disorientation.

As indicated above, the November 2007 VA examination found some short-term memory recall and limited verbalizations attributed to poor concentration and calculation difficulties.  However, a subsequent VA examination in November 2010 found that the Veteran's memory, attention, and concentration were all within normal limits.  The associated VA clinical records and Vet Center records do not report any significant impairment of memory, attention, or concentration for a time span covering more than eight years.  Thus, the November 2007 VA examination report finding of impairment of memory and concentration is limited in scope.

The VA examination in November 2010 found the Veteran to demonstrate soiled clothing with poor personal hygiene.  However, this finding is not replicated on any examination report or progress note covering more than eight years.  Additionally, the Veteran has never alleged an inability to take care of himself, to include his personal hygiene needs.

The Board further finds no significant impairment of impaired impulse control.  As reported previously, the Veteran had an incident of physical altercation with another VFW member in November 2007.  He has variously described this event as him being "sucker punched" to him being temporarily kicked out of VFW.  In short, the reason for this altercation is not clear.  Otherwise, the lay and medical evidence does not reflect any significant instances of impaired judgment.

At the November 2010 VA examination, the Veteran expressed a thought that he would not mind dying.  However, he has never voiced any active suicidal or homicidal ideations.

The Board also finds no significant evidence of difficulty in adapting to stressful circumstances or an inability to establish and maintain effective relationships.  At the November 2007 VA examination, the Veteran continued his assertion of hardly having any people in his life and not engaging in social activities.  He otherwise described himself as doing "pretty much nothing."

By contrast, the Vet Center monthly progress notes reflect that the Veteran continued to have a roommate until October 2008.  In fact, the Veteran maintained this relationship thereafter and specifically reported having a "good" trip visiting his ex-roommate in May 2009.  In 2008, the Veteran reported spending his time socializing in a bar with his friends and described an ability to engage in one-on-one interactions.  He reported achieving pleasure in driving into the city to engage in weekly pool tournaments with a group of individuals.  He also visited his parents for Thanksgiving and even planned to buy a Valentine for a female friend.  

Despite the Vet Center progress notes, the Veteran testified before the undersigned in July 2010 that he did not have any friends or engage in significant social activities.  Thus, similar to the above period of time, the Board finds credibility issues with the Veteran concerning his alleged social isolation due to PTSD.  Overall, the Board places great probative weight on the Veteran's statements made to his Vet Center counselor and recorded in monthly progress notes.  In those notes, the social and industrial functioning of the Veteran is recorded contemporaneous in time to his treatment and is reported in significant detail, which lends additional reliability to the statements.  There was no inherent reason for him to misstate the truth when seeking only treatment rather than disability compensation.

With respect to industrial functioning, the Veteran reported in March 2008 that he was not going to advertise his tractor services due to the costs of fuel.  It is not clear how much work the Veteran attempted after this point in time.

In addition, the November 2007 VA examiner assessed the Veteran's overall psychological, social, and occupational functioning as being considerably to severely impaired in degree, as represented by a GAF score of 50.  A VA examiner in November 2010 offered an assessment of only moderate impairment of psychological, social, and occupational functioning as expressed in a GAF score of 55.

Notably, the VA examiner in November 2007 based the opinion, in part, on a finding of decreased cognitive and communication skills, which have not been replicated on any other occasion during the eight-year appeal period.  The opinion also relied on the Veteran's report of a worsening of depression and social dysfunction, which the Board finds is factually inconsistent when viewing the Vet Center monthly progress notes.  Thus, the Board finds that the November 2010 assessment of moderate PTSD symptomatology is more consistent with the entire evidentiary record.

Notably, the Veteran testified in July 2010 that his PTSD disability had not significantly changed, which lends credence to a finding that the November 2007 examination findings were an anomaly when compared against the entire evidentiary record.

In totality, in analyzing all of the factors described above, the Board finds that the credible lay and medical evidence does not support a rating greater than 50 percent for PTSD for any period of time since November 27, 2007, even with consideration of the approximating principles of 38 C.F.R. § 4.7 and the benefit of the doubt rule under 38 C.F.R. § 3.102.  

In so finding, the Board again acknowledges the Veteran's self-report of PTSD symptomatology and severity.  However, the Board once again emphasizes that the Veteran has significantly underreported his overall social and industrial capabilities which renders invalid some of the bases for evaluation by the examiners in this case.  The opinion of the Veteran is greatly outweighed by his own statements of much greater functioning during treatment, as well as the evaluations by the VA examiners in 2007 and 2010, who have greater expertise and training than the Veteran in speaking to the medical issues at hand.  Therefore, the claim is denied.


Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  In this respect, the criteria of DC 9411 are essentially limitless with regard to the factors that may be considered in assigning a particular schedular rating.  For each level of disability, the criteria provide examples that may be used to justify a particular rating, but as stressed by Veteran's counsel, all factors need not be met to assign the next higher schedular rating.  See 38 C.F.R. § 4.7.  Furthermore, the holding in Mauerhan stresses that all evidence must be considered in justifying a particular rating.  In short, the Board finds that all credibly demonstrated symptomatology and impairment of social/occupational functioning has been adequately considered in the assigned schedular evaluations.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). 


TDIU

Finally, with respect to the TDIU issue, the Board finds that the Veteran's service-connected PTSD, tinnitus, and residuals of left ring finger fracture, do no not render him unable to obtain and maintain substantially gainful employment.

The Veteran is currently service-connected for and assigned a 30 percent disability evaluation for PTSD effective from March 17, 2003, to November 26, 2007; a 50 percent disability evaluation for PTSD since November 27, 2007; a 10 percent disability evaluation for tinnitus since July 20, 2004; and, a 10 percent disability evaluation for residuals of left ring finger fracture since March 17, 2003.  The origins of these disabilities arise from separate etiological events, and he has a combined 60 percent rating for service-connected disability since November 27, 2007.  See 38 C.F.R. § 4.25.  

Under VA regulations, the Veteran's combined 60 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  As such, the Board can only determine whether the Veteran's claim meets the criteria for referral to the Director of Compensation and Pension for extraschedular consideration of TDIU.  38 C.F.R. §4.16(b).

The Veteran has primarily argued that his PTSD disability alone has rendered him incapable of obtaining and maintaining substantially gainful employment.  His past work history includes extensive military service involving road maintenance and a post-service work history of owning businesses involving food service, printing, and tractor work.  With respect to the printing vocation, the Veteran had a gross income of $60,000 at one point, and he described skills, which include desktop design.  He has a high school education.

The record does not contain any medical opinion suggesting that the Veteran's service-connected disabilities, whether considered singly or combined, render him unable to obtain and maintain substantially gainful employment.  Rather, as discussed above, the Board finds that the most persuasive medical opinions of record describe the Veteran's service-connected PTSD as being productive of only moderate occupational and social impairment when considered against the entire evidentiary record.  As indicated above, the Board finds that the November 2010 assessment of the Veteran's overall social and industrial impairment due to PTSD holds greater probative value than the November 2007 evaluation.

The record reflects that, during the appeal period, the Veteran has been involved in work involving printing, tractor work, and the cultivation of tomatoes.  The Veteran essentially argues that this work has produced little income and should be considered marginal employment for TDIU purposes.  Additionally, the Veteran's attorney has argued that a GAF score of 50 in and of itself establishes an inability to obtain a job.

The Board first observes that the Veteran has not provided any reliable or credible evidence of his actual earning capacity.  He reports having no "earned income" for Social Security purposes for over 20 years, despite having gross incomes as high as $60,000.  As indicated above, the Veteran's assertion to VA that he last worked printing jobs in 2001 is contradicted by his own statements recorded in the Vet Center records, which reflect printing work being performed as late as 2004.  The Board has also found credibility issues with the Veteran's allegations.

On this record, the Board finds that there is no credible lay or medical evidence showing that the Veteran's service-connected disabilities preclude him from performing the acts necessary in prior vocations, such as road maintenance work, food service, printing, tractor service, or even farming.  Quite simply, the Veteran has demonstrated no significant impairment of thought process or communication skills, despite his PTSD symptomatology.  

Notably, in November 2007 and January 2009, the Veteran's Vet Center counselor encouraged the Veteran to engage in lawn and garden work for profit evidencing an impression by this clinician that the Veteran had the capabilities necessary to engage in work which involved customer contact.  This evidence tends to lessen the probative value of the November 2010 opinion, which indicated that the Veteran might experience considerable impairment in dealing with people.

In short, the only evidence supporting the Veteran's claims that he has the inability to obtain and maintain substantially gainful employment is the opinion of the Veteran himself.  For the multitude of reasons expressed above, the Board rejects the Veteran's own personal opinion of unemployability due to his lack of credibility concerning his alleged social and industrial limitations proven to be inconsistent.  In particular, his alleged extent of disability attributable to sleep impairment, depression, lack of motivation, irritability, inability to establish effective relationships, and inability to work is simply not supportable on this record. 

Additionally, the Board notes that a GAF score of 50 cites an inability to obtain a job as a sample only.  The Board is basing the decision on the all of the facts of this case, which includes a determination that the 2011 GAF score of 55 more accurately represents the level of overall psychological, social, and occupational functioning.  Indeed, the Board notes that a GAF score is only factor for consideration.  See Brambley v. Principi, 17 Vet. App, 20, 26 (2003).  The Board also finds no evidence which suggests that, even when considering his service-connected limitations and exacerbations, that some factor exists which takes the Veteran's case outside the realm of the usual so as to render impracticable his 60 percent schedular rating.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The Board finds that the allegations of unemployability provided by the Veteran are neither persuasive nor supportable when viewed in light of the competent evidence of record.  See 38 C.F.R. § 3.159(a).  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).


The Duty to Notify and the Duty to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his PTSD. 

Moreover, the RO sent the Veteran a letter in May 2008 advising him of the types of evidence and/or information deemed necessary to substantiate his increased rating claim, the relative duties on the part of the Veteran and VA in developing his claims, and the criteria for substantiating the downstream issues of a disability rating and effective date of award. 

Additionally, as the Veteran raised the issue of entitlement to TDIU during the appellate stage, and the RO sent him another letter in November 2010 advising the Veteran of the criteria for establishing TDIU, the types of evidence and/or information deemed necessary to substantiate this aspect of the claim, and the relative duties on the part of the Veteran and VA in developing this claim.  Thereafter, any potential timing deficiency of this notice was cured with adjudication of the claim in the March 2011 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  On review of the record, the Board finds that no prejudicial error has occurred pertaining to the post-adjudicatory RO notice sent to the Veteran with respect to the TDIU issue. as the actions taken by VA after providing the notice have cured the error in the timing of notice.  

Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims through the assistance of his counsel, who has provided specific information pertaining to the TDIU issue.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein.  The Veteran was also provided an opportunity to testify at a hearing before the Board. 

The Veteran has reported filing disability benefit claims with the Social Security Administration on two separate occasions; however, the Social Security Administration reports that it has no pertinent records in its possession.  In a February 2011 statement, the Veteran's counsel indicated that the Veteran's prior claim was administratively denied on the basis of insufficient work credits and that he only recently applied for benefits.  The Veteran's counsel asserted that there are no current Social Security Administration records to be obtained.  Thus, at this time, the Board finds no further duty to contact the Social Security Administration.

With respect to this initial rating claim, VA provided the Veteran with VA examinations in October 2005, November 2007, and November 2010.  The Board finds that these examination reports contain all findings necessary to decide the claim.  The Veteran has asserted that the VA examiner in November 2010 did not have access to his claims folder prior to examination.  However, the November 2010 VA examination report clearly states that the "C-file was reviewed" and refers back to findings from the prior VA examination.  Clearly, the VA examiner reviewed the claims folder, although it is possible that such examination occurred after the interview.

Since the last VA examination in November 2010, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular ratings may still be possible.  Thus, there is no duty to provide further medical examination on the initial rating claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in July 2010, the Veteran's attorney spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  Towards the end of the hearing, this AVLJ spent time clarifying whether any additional relevant evidence was available which could be capable of substantiating this claim.  In particular, clarification was obtained concerning whether any records from the Social Security Administration would be relevant to the claims.  As such, the Board finds that it has fully complied with the Bryant requirements.  Moreover, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, the Board finds that the evidence of record is sufficient to decide the claims on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

The claim of entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from March 17, 2003, to November 26, 2007, is denied.

The claim of entitlement to an initial evaluation in excess of 50 percent for PTSD on or after November 27, 2007, is denied.

The claim of entitlement to TDIU is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


